-DETAILED ACTION
This office action is in response to communication filed on 3/29/2021. 
Claims 1, 4-5, 7-10, 14-17, 19-21, 24, and 27-34 are being considered on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Response to Amendments
The amendment filed 3/29/2021 has been entered. Claims 1, 4-5, 7-10, 14-17, 19-21, 24, and 27-34 remain pending in the application. 
Response to Arguments
Regarding the rejection of claims 1, 10, 15, and 21 under 35 USC 103:
Applicant’s arguments with respect to said claims have been considered but are moot because the arguments do not apply to the present combination of references being used in the current rejection.  
The examiner now uses Vissa (US 20180020350 A1) in addition to Benkley (US 20130279769 A1) in view of Townsend (US 20070152976 A1), in further view of Lymberopoulos (US 20150213244 A1) and Chen (US 20150310444 A1) to teach the limitations of claims 1, 10, 15, and 21. Claims 1, 4-5, 7-10, 14-17, 19-21, 24, and 27-28 are now rejected in light of applicant’s amendments under 103 over Benkley in view of Vissa, in further view of Townsend, Lymberopoulos and Chen.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1, 4-5, 7-10, 14-17, 19-21, 24, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Benkley (US 20130279769 A1) in view of Vissa (US 20180020350 A1), in further view of Townsend (US 20070152976 A1), Lymberopoulos (US 20150213244 A1) and Chen (US 20150310444 A1).
Regarding claim 1, Benkley teaches an input device, comprising: a touch sensor comprising a touch sensing region and a plurality of pixels in the touch sensing region; and (Benkley, in Para. [0208], discloses a fingerprint sensor with a dedicated are of density pixels to create a fingerprint sense area (i.e. touch sensing region)) 
a processing system coupled to the touch sensor, wherein the processing system comprises circuitry configured to: (Benkley, in Fig. 14 and in Para. [0159], discloses a processor coupled to the sensor which includes circuitry)
determine that a touch has occurred on a touch sensor; (Benkley, in Para. [0105], discloses detecting the presence of a finger surface located proximate to the sensor surface (i.e. touch))
for each pixel included in the touch, receive touch information from the touch sensor; (Benkley, in Para. [0109 and 0151], discloses capturing pixels of information from a sensor circuit (i.e. touch sensor) and then processing it with a microprocessor or other circuit (i.e. processing system))
for each pixel included in the touch, determine a pixel response value for the pixel; and (Benkley, in Para. [0109], discloses after capturing all the pixels using the features and characteristics (i.e. response value))
(Benkley, in Para. [0109 and 0113], discloses making an image or rendering (i.e. touch based metric) of the features and characteristics (i.e. pixel response values) and using a matching algorithm to compare fingerprints (i.e. touch-based metric) for authentication).
While Benkley teaches touch based metric, Benkley fails to explicitly teach authenticating based on which apps are open.
However, Vissa from the analogous technical field teaches determine one or more applications that are open on the input device at a time that the touch occurred; (Vissa, in Para. [0037 and 0127], discloses touching a sensor while delivering authentication credentials to a wide variety of applications, where the credential is provided to a function operating (i.e. open))
perform behavioral authentication based on the one or more applications that are open on the input device at the time that the touch occurred (Vissa, in Para. [0037 and 0127], discloses touching a sensor while delivering authentication credentials (i.e. authenticating) to a wide variety of applications, where the credential is provided to a function which is operating (i.e. open)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley to incorporate the teachings of Vissa, with a motivation to authenticate to a variety of applications at the same time (Vissa, Para. [0130]).  
While Benkley as modified by Vissa teaches touch based metric, Benkley as modified by Vissa fails to explicitly teach rate of change of sum of pixel response value.
However, Townsend from the analogous technical field teaches wherein the touch-based metric is based on a rate of change of a sum of the pixel response values for the pixels included in the touch over two or more frames and a frame rate of the touch sensor (Townsend, in Para. [0039 and 0045], discloses measureable information including touch area (i.e. sum of pixel response values) and the rate of change of characteristics (i.e. rate of change of a sum) where the rate of change is related to the sampling rate (i.e. frame rate)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley as modified by Vissa to incorporate the teachings of Townsend, with a motivation to determine reliability value for the touch based on parameters (Townsend, Para. [0002]).  
While Benkley as modified by Vissa and Townsend teaches authentication based on the metric, Benkley as modified by Vissa and Townsend fails to explicitly teach authenticating based on a model.
However, Lymberopoulos from the analogous technical field teaches wherein a model is used to perform behavioral authentication based on the touch-based metric (Lymberopoulos, in Para. [0035-0036], discloses training user authentication model based on a set of features (i.e. metric) including touch information (i.e. touch-based)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley as modified by Vissa and Townsend to incorporate the teachings of Lymberopoulos, with a motivation to provide greater user convenience and security (Lymberopoulos, Para. [0032]).  
While Benkley as modified by Vissa, Townsend and Lymberopoulos teaches touch based authentication and authentication models, Benkley as modified by Vissa, Townsend and Lymberopoulos fails to explicitly teach passively authenticating.
However, Chen from the analogous technical field teaches wherein a model is used to perform behavioral authentication based on the touch-based metric passively without explicit request for user input to authenticate (Chen, in Para. [0070 and 0072], discloses passively obtaining a fingerprint where biometric data is used in a model to establish identity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley as modified by Vissa, Townsend and Lymberopoulos to incorporate the teachings of Chen, with a motivation to have an authentication system that adapts based on biometric data (Chen, Para. [0002]).  
Regarding claim 4, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the input device of claim 1. 
Benkley further teaches wherein the touch sensor comprises a capacitive touch sensor including a plurality of electrodes that form the plurality of pixels (Benkley, in Para. [0088-0089 and 0160], discloses the sensor including capacitive properties (i.e. capacitive touch sensor) and different pixel electrode pairs (i.e. plurality of electrodes for the pixels)).
Regarding claim 5, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the input device of claim 1. 
Benkley further teaches wherein for a first pixel included in the touch, touch information for the first pixel comprises a capacitance value of the first pixel, wherein a baseline value corresponds to a capacitance value of a pixel where no touch occurs, and (Benkley, in Para. [0122], discloses total coupling capacitance (i.e. touch information/capacitance value) including insulating layer capacitance (i.e. baseline value) which is fixed and variable topological capacitance of the object (i.e. response value))
wherein determining the pixel response value for the first pixel comprises: subtracting the capacitance value of the first pixel from the capacitance value corresponding to the baseline value (Benkley, in Para. [0122-0123], discloses subtracting the signal (related to capacitance) from the reference signal (related to insulated layer capacitance) (i.e. baseline) to determine the differential (i.e. response value)).
Regarding claim 7, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the input device of claim 1. 
Lymberopoulos further teaches wherein the touch-based metric comprises one or more of: a location of the touch on the touch sensor, a major axis length of the touch, a major axis location of the touch on the touch sensor, a minor axis length of the touch, a minor axis location of the touch on the touch sensor, a bounding box location of the touch on the touch sensor, a bounding box width, a bounding box length, a touch perimeter of the touch, and a rate of change of the touch perimeter of the touch (Lymberopoulos, in Para. [0023, 0027 and 0035], discloses features (i.e. metrics) including dimensions, contact area, contact location, contact pressure, etc.).
Regarding claim 8, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the input device of claim 1. 
Lymberopoulos further teaches further comprising: updating the model based on the touch-based metric, wherein updating the model comprises updating at least one weight value associated with at least one metric used by the model to perform behavioral authentication (Lymberopoulos, in Para. [0035 and 0067], discloses using a weight metric to emphasize features (i.e. metric) used for authentication, where the model is trained based on the features (i.e. metric)).
Regarding claim 9, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the input device of claim 1. 
Lymberopoulos further teaches wherein the model that is used to perform behavioral authentication takes as input additional metrics to make an authentication decision (Lymberopoulos, in Para. [0019 and 0035], discloses features (i.e. metric) can include finger length relative to arm length (i.e. additional metric), where the model is trained based on the features (i.e. metric)).
As per claims 10, 14 and 27-28, these claims recite a token system to perform the steps as recited by the system of claims 1, 4-5 and 7, and has limitations that are similar to those of claims 1, 4-5 claim 10, a controller, is disclosed in Benkley Para. [0199].
Regarding claim 15, Benkley teaches a method for performing behavioral authentication, comprising: receiving, by one or more processors, touch information associated with a touch on a touch sensor included in an input device; (Benkley, in Para. [0109 and 0151], discloses capturing pixels of information from a sensor circuit (i.e. touch sensor) and then processing it with a microprocessor or other circuit (i.e. processing system))
computing, by the one or more processors, one or more touch-based metrics associated with the touch; and (Benkley, in Para. [0109 and 0113], discloses making an image or rendering (i.e. touch based metric) of the features and characteristics (i.e. pixel response values))
perform behavioral authentication based on the one or more touch-based metrics (Benkley, in Para. [0109 and 0113], discloses using a matching algorithm to compare fingerprints (i.e. touch-based metric) for authentication).
While Benkley teaches touch based metric, Benkley fails to explicitly teach authenticating based on which apps are open.
However, Vissa from the analogous technical field teaches determining, by the one or more processors, one or more applications that are open on the input device at a time that the touch occurred on the touch sensor (Vissa, in Para. [0037 and 0127], discloses touching a sensor while delivering authentication credentials to a wide variety of applications, where the credential is provided to a function operating (i.e. open))
perform behavioral authentication based on the one or more touch-based metrics and the one or more applications that are open on the input device at the time that the touch occurred on the touch sensor (Vissa, in Para. [0037 and 0127], discloses touching a sensor while delivering authentication credentials (i.e. authenticating) to a wide variety of applications, where the credential is provided to a function which is operating (i.e. open)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley to incorporate the teachings of Vissa, with a motivation to authenticate to a variety of applications at the same time (Vissa, Para. [0130]).  
While Benkley as modified by Vissa teaches touch based metric, Benkley as modified by Vissa fails to explicitly teach rate of change of sum of pixel response value.
However, Townsend from the analogous technical field teaches wherein the one or more touch-based metrics are based on a rate of change of a sum of the pixel response values for the pixels included in the touch over two or more frames and a frame rate of the touch sensor; and
 (Townsend, in Para. [0039 and 0045], discloses measureable information including touch area (i.e. sum of pixel response values) and the rate of change of characteristics (i.e. rate of change of a sum) where the rate of change is related to the sampling rate (i.e. frame rate)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley as modified by Vissa to incorporate the teachings of Townsend, with a motivation to determine reliability value for the touch based on parameters (Townsend, Para. [0002]).  
While Benkley as modified by Vissa and Townsend teaches authentication based on the metric, Benkley as modified by Vissa and Townsend fails to explicitly teach authenticating based on a model.
However, Lymberopoulos from the analogous technical field teaches causing, by the one or more processors, a model to be executed to perform behavioral authentication based on the one or more touch-based metrics (Lymberopoulos, in Para. [0035-0036], discloses training user authentication model based on a set of features (i.e. metric) including touch information (i.e. touch-based)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley as modified by Vissa and Townsend to incorporate the teachings of Lymberopoulos, with a motivation to provide greater user convenience and security (Lymberopoulos, Para. [0032]).  
While Benkley as modified by Vissa, Townsend and Lymberopoulos teaches touch based authentication and authentication models, Benkley as modified by Townsend and Lymberopoulos fails to explicitly teach passively authenticating.
However, Chen from the analogous technical field teaches wherein a model is used to perform behavioral authentication based on the touch-based metric passively without explicit request for user input to authenticate (Chen, in Para. [0070 and 0072], discloses passively obtaining a fingerprint where biometric data is used in a model to establish identity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley as modified by Vissa, Townsend and Lymberopoulos to incorporate the teachings of Chen, with a motivation to have an authentication system that adapts based on biometric data (Chen, Para. [0002]).  
Regarding claim 16, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the method of claim 15. 
Lymberopoulos further teaches wherein the model receives one or more metrics as input, wherein the one or more metrics includes the one or more touch-based metrics, to determine whether a user of the input device is an authentic user (Lymberopoulos, in Para. [0023, 0027 and 0035], discloses features (i.e. metrics) including dimensions, contact area, contact location, contact pressure, etc. (i.e. touch based metrics), where features (metrics) are used to train the model).
Regarding claim 17, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the method of claim 15. 
Benkley further teaches wherein the touch information comprises capacitance values associated with pixels included in the touch (Benkley, in Para. [0122], discloses total coupling capacitance (i.e. touch information/capacitance value) including insulating layer capacitance (i.e. baseline value) which is fixed and variable topological capacitance of the object (i.e. response value))
As per claims 19-20, these claims recite a token method to perform the steps as recited by the system of claims 7-8, and has limitations that are similar to those of claims 7-8, thus is rejected with the same rationale applied against claims 7-8. 
As per claim 21, this claim recites a token non-transitory computer readable medium to perform the steps as recited by the method of claim 15, and has limitations that are similar to those of claim 15, thus is rejected with the same rationale applied against claim 15. 
As per claim 24, this claim recites a token non-transitory computer readable medium to perform the steps as recited by the system of claim 8, and has limitations that are similar to those of claim 8, thus is rejected with the same rationale applied against claim 8. 
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Benkley in view of Vissa, Townsend, Lymberopoulos and Chen, in further view of Kim (US 20160004380 A1).
Regarding claim 29, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the input device of claim 7. 
While Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches touch based metrics, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen fails to explicitly teach a bounding box.
However, Kim from the analogous technical field teaches wherein the touch has an ellipse-like shape, wherein a major axis of the touch represents a longer axis passing through foci of the ellipse-like  (Kim, in Fig. 8b and in Para. [0128-0129], discloses the bounding box being in parallel with the major axis and the minor axis of the ellipse).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen to incorporate the teachings of Kim, with a motivation to provide an efficient and faster method and system for identifying touch inputs (Kim, Para. [0005]).  
Regarding claim 30, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the input device of claim 7. 
While Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches touch based metrics, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen fails to explicitly teach a bounding box.
However, Kim from the analogous technical field teaches wherein two sides of the bounding box are parallel to an x-axis of the touch sensing region and two sides of the bounding box are parallel to a y-axis of the touch sensing region (Kim, in Fig. 9b and in Para. [0138-0139], discloses the bounding box being in parallel with the x and y axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen to incorporate the teachings of Kim, with a motivation to provide an efficient and faster method and system for identifying touch inputs (Kim, Para. [0005]).  
Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Benkley in view of Vissa, Townsend, Lymberopoulos and Chen, in further view of Laubach (US 20120235938 A1).
Regarding claim 31, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches the input device of claim 1. 
While Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen teaches touch based metrics, Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen fails to explicitly teach a square root of the sum of the pixel response values.
However, Laubach from the analogous technical field teaches wherein the touch-based metric is further based on a square root of the sum of the pixel response values included in the touch in a given frame of the two or more frames (Laubach, in Para. [0253], discloses determining the square root of the sums of the squares (i.e. pixel response values) of the touch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benkley as modified by Vissa, Townsend, Lymberopoulos and Chen to incorporate the teachings of Laubach, with a motivation to implement touch based user interface enhancements and increase the accuracy and degree of comfort for invoking actions on touch based devices (Laubach, Para. [0002 and 0013]).  
As per claim 32, this claim recites a token controller to perform the steps as recited by the system of claim 31, and has limitations that are similar to those of claim 31, thus is rejected with the same rationale applied against claim 31.
As per claim 33, this claim recites a token method to perform the steps as recited by the system of claim 31, and has limitations that are similar to those of claim 31, thus is rejected with the same rationale applied against claim 31.
As per claim 34, this claim recites a token non-transitory computer readable medium to perform the steps as recited by the system of claim 31, and has limitations that are similar to those of claim 31, thus is rejected with the same rationale applied against claim 31.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431